Sustaining motion.
Appellee in February of 1944 recovered default judgment for $300 against the Kitts Burial Fund Local Union No. 6076, U. M. W. A., on a benefit certificate which it was claimed assured payment upon the death of a member of appellee's family. In April of the same year appellant sought to have the judgment vacated and new trial allowed under provisions of sec. 518 of the Civil Code of Practice. The trial court sustained a demurrer to the petition and appellants declined to plead further, whereupon the court dismissed the petition and granted appeal.
The case is presented on appellee's motion to dismiss on the ground that the amount involved is only $300, and no motion was made in this court for the granting of an appeal as provided in KRS sec. 21.080. We have frequently decided that the granting of an appeal by the trial judge, under the circumstances here shown, will not confer appellate jurisdiction. Recent applicable decisions are Auto Finance  Sales Co. v. Northcutt,277 Ky. 274, 126 S.W.2d 455; Stewart v. City of Corbin,294 Ky. 284, 171 S.W.2d 445.
Motion to dismiss is sustained.